

114 SRES 59 ATS: Raising awareness and encouraging prevention of stalking by designating January 2015 as “National Stalking Awareness Month”.
U.S. Senate
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 59IN THE SENATE OF THE UNITED STATESJanuary 30, 2015Ms. Klobuchar (for herself and Mr. Perdue) submitted the following resolution; which was considered and agreed toRESOLUTIONRaising awareness and encouraging prevention of stalking by designating January 2015 as National Stalking Awareness Month.Whereas 1 in 6, or 19,200,000, women in the United States have at some point during their lifetime experienced stalking victimization, during which they felt very fearful or believed that they or someone close to them would be harmed or killed;Whereas, during a 1-year period, an estimated 3,400,000 persons in the United States reported that they had been victims of stalking, and 75 percent of those victims reported that they had been stalked by someone they knew;Whereas 11 percent of victims reported having been stalked for more than 5 years, and 23 percent of victims reported having been stalked almost every day;Whereas 1 in 4 victims reported that stalkers had used email, instant messaging, blogs, bulletin boards, Internet sites, chat rooms, or other forms of electronic monitoring against them, and 1 in 13 victims reported that stalkers had used electronic devices to monitor them;Whereas stalking victims are forced to take drastic measures to protect themselves, including changing identity, relocating, changing jobs, and obtaining protection orders;Whereas 1 in 7 victims reported having relocated in an effort to escape a stalker;Whereas approximately 1 in 8 employed victims of stalking missed work because they feared for their safety or were taking steps to protect themselves, such as by seeking a restraining order;Whereas less than 50 percent of victims reported stalking to police, and only 7 percent of victims contacted a victim service provider, shelter, or hotline;Whereas stalking is a crime under Federal law and under the laws of all 50 States, the District of Columbia, and the territories of the United States;Whereas stalking affects victims of every race, age, culture, gender, sexual orientation, physical and mental ability, and economic status;Whereas national organizations, local victim service organizations, campuses, prosecutor’s offices, and police departments stand ready to assist stalking victims and are working diligently to develop effective and innovative responses to stalking;Whereas there is a need to improve the response of the criminal justice system to stalking through more aggressive investigation and prosecution;Whereas there is a need for increased availability of victim services across the United States, and such services must include programs tailored to meet the needs of stalking victims;Whereas persons aged 18 to 24 experience the highest rates of stalking victimization, and rates of stalking among college students exceed the prevalence rates found in the general population;Whereas as many as 75 percent of women in college who experience stalking-related behavior experience other forms of victimization, including sexual or physical victimization, or both;Whereas there is a need for effective responses to stalking on campuses; andWhereas the Senate finds that National Stalking Awareness Month provides an opportunity to educate the people of the United States about stalking: Now, therefore, be itThat the Senate—(1)designates January 2015 as National Stalking Awareness Month;(2)applauds the efforts of the many stalking victim service providers, police, prosecutors, national and community organizations, campuses, and private sector supporters to promote awareness of stalking;(3)encourages policymakers, criminal justice officials, victim service and human service agencies, college campuses and universities, and nonprofit organizations to increase awareness of stalking and the availability of services for stalking victims; and(4)urges national and community organizations, businesses in the private sector, and the media to promote awareness of the crime of stalking through National Stalking Awareness Month.